DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 15 Jan 2021 has been entered. Claims 1, 3-9 and 12-20 remain pending in the application. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-9 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steele (US 7,438,090).
Regarding Claim 1, Steele discloses a check valve (Figures 3-4). The check valve comprising: 
a housing (generally at 10) comprising an inlet port (via 31), an outlet port (via 13a), and a valve chamber (within 19), the inlet port extending from a ceiling of the valve chamber to an outer surface of the housing (Figure 3; via 12), the outlet port comprising a fluid passage extending from a center opening through a floor of the valve chamber (35 to 13 at 37) to the outer surface of the housing (Figure 3); and a valve member (generally at 40) comprising a valve head (40d and 40f) defining an upper 
Regarding Claim 3, Steele discloses where the valve member comprises an umbrella shape (Figures 3-4).  
Regarding Claim 4, Steele discloses where the ceiling of the valve chamber comprises a dome- shaped ceiling (at 19 in Figure 3).  
Regarding Claim 5, Steele discloses where a radius of the valve head (40b) is less than a radius of the ceiling of the valve chamber such that a gap is formed between the ceiling of the valve chamber and an upper surface of the valve head (Figure 4 discloses space surrounding the valve head 40b such that fluid flows around and flushes particulates out the outlet 13a).  
Regarding Claim 6, Steele discloses where a thickness of the valve head (40b) decreases from a central portion (40b) towards a periphery of the valve head (from 40b to 40d to 40f).  
Regarding Claim 7, Steele discloses where when the upstream pressure is applied to the valve head, a fluid flows from the inlet port to the outlet port (Figure 4).  
Regarding Claim 8, Steele discloses check valve system (Figures 3-4). The valve system comprising: an inlet housing (generally at 11b) comprising an inlet port (31a); an outlet housing (11a) 
Regarding Claim 9, Steele discloses where the inlet port extends from the valve chamber to an outer surface of the inlet housing (from 31a to 12), the outlet port extends from the valve chamber to an outer surface of the outlet housing (from 13a to 13), and the inlet port and the outlet port are axially aligned with each other (Figure 3).  
Regarding Claim 12, Steele discloses where the ceiling of the valve chamber comprises a dome- shaped ceiling (at 19 in Figure 3).  
Regarding Claim 13, Steele discloses where the ceiling comprises substantially a first curvature (40b), the upper surface of the umbrella-shaped valve comprises a second curvature (shown in Figure 4), and the first curvature is less than the second curvature (Figure 4).  
Regarding Claim 14, Steele discloses where a thickness of the valve head (40b) decreases from a central portion (40b) towards a periphery of the valve head (from 40b to 40d to 40f).  
Regarding Claim 15, Steele discloses where when the upstream pressure is applied to the valve head, a fluid flows from the inlet port to the outlet port (Figure 4).  
Regarding Claim 16, Steele discloses a check valve (Figures 3-4). The check valve comprising: a valve chamber (within 19) comprising an inlet port (31a) at an inlet end (Figure 3), an outlet port (13a) at an outlet end (Figure 3), a ceiling (19), and a curved floor (35P), the inlet port extending from the ceiling to outside of the valve chamber (Figure 3 from 31a to 12), the outlet port comprising a fluid passage extending from a center opening through the curved floor to outside of the valve chamber (from 13a to 13 via 37); and a valve (40) being supported within the valve chamber (Figure 3), wherein the valve comprises a valve head (40d and 40f) defining an upper surface of the valve having a center configured to contact the ceiling to seal the inlet port (along the upper surface surrounding 40a along the central portion defined by 40d), and a stem (40b) extending downstream (Figure 3 to 13) from the valve head (40d and 40f), through the center opening (Figure 3) wherein the curved floor comprises a dome shape and is raised at a center of the curved floor (35), and a periphery of the curved floor is closer to the outlet end than the center of the curved floor (Figure 3).  
Regarding Claim 17, Steele discloses where the ceiling of the valve chamber comprises a dome- shaped ceiling (at 19 in Figure 3).  
Regarding Claim 18, Steele discloses where a thickness of the valve head decreases from a central portion towards a periphery of the valve head (from 40b to 40d to 40f), when an upstream pressure is applied to the valve, the valve head is configured to move away from the inlet port and 
Regarding Claim 19, as best understood, Steele discloses where a radius of the valve head (40b) is less than a radius of the ceiling of the valve chamber such that a gap is formed between the ceiling of the valve chamber and an upper surface of the valve head (Figure 4 discloses space surrounding the valve head 40b such that fluid flows around and flushes particulates out the outlet 13a).  
Regarding Claim 20, Steele discloses where the valve member comprises an umbrella shape (Figures 3-4).  
Response to Arguments
Applicant's arguments filed 15 Jan 2021 have been fully considered but they are not persuasive. 
The Applicant amended Claims 1, 8, and 16 to add limitations to further provide for “a central portion of the upper surface of the valve head abuts and conforms to a shape of the ceiling of the valve chamber to seal the inlet port”.  However, Steele discloses this limitation.  As seen in Annotated Figure A, the central portion of the upper surface of the valve head abuts and conforms to the shape of the ceiling (31c) of the valve chamber.  This interpretation is supported by Applicants own drawings where a center point of the valve head (132a) sits in the opening of the port and therefore the “central portion” is broadly defined as a larger central area beyond just the center point.  
Therefore this argument is not persuasive.

    PNG
    media_image1.png
    682
    680
    media_image1.png
    Greyscale

Annotated Figure A
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753